On Rehearing
In his brief in support of his application for rehearing counsel for appellant insists that charge 12 was not covered by the oral charge of the court, and further insists that the charge is good and should have been given. Counsel however cites no authorities in support of the latter part of his contention.
Upon further consideration we concede that there may be doubt that the court’s oral charge did sufficiently cover the principle sought to be covered in charge 12.
However, in our opinion, charge 12 is faulty in that it pretermits an honest belief on the part of the defendant that he was in peril. See Murray v. State, 13 Ala.App. 175, 69 So. 354. The charge is further defective in that it assumes as a matter of law that the facts postulated created imminent peril to life or limb, thus invading the province of the jury whose duty it was to determine whether the defendant was in imminent peril, actual or apparent. Cawley v. State, 133 Ala. 128, 32 So. 227; Gilmore v. State, 126 Ala. 20, 28 So. 595; McDaniel v. State, 97 Ala. 14, 12 So. 241.
The other points argued in brief are in our opinion sufficiently covered in our original opinion and no further discussion is indicated.
Application denied.